Norton, J.,
Dissenting. — Not concurring in the opinion of the court in this case, I deem it not inappropriate to express the reasons for my dissent. •
*70Section 18, article 10 of the constitution provides, “that there shall be a Board of Equalization consisting of the Governor, Secretary of State, State Auditor’, State Treasurer and Attorney General. The duty of said board shall be to adjust and equalize the valuation of real and personal property among the several counties in the State, and it shall perform such other duties as are or may be proscribed by law.” It has been held by this court that in addition to adjusting and equalizing the value of property, said board are charged with the duty of assessing certain descriptions of property liable to taxation. (Hannibal & St. Jo. R. R. Co. v. State Board of Equalization, 64 Mo. 294.)
The questions arising in this case are as follows : Are the members of this board entitled to compensation for the services thus required ? If so, is that compensation fixed by law, and if so fixed, is there any existing appropriation made to pay it? The service required of this board is one of great public concern, vitally affecting the revenues of the State, full of responsibility and labor, and in determining the first question presented it is of some moment to look to the state of the law on this subject before the provision above quoted was adopted. Under the acts of 1873, p. 63, the Board of Equalization was composed of the State Senators, in number 34, who received as compensation, five dollars per day, while engagécl in the work of the board. This system was an expensive one, and it was deemed wise that it should be superseded by a board composed of a less number, 'whereby its expenses would be greatly diminished without detriment to the public interests committed to its charge. It was not designed that this work should cost nothing, but simply that its cost should be reduced. That the State ought to pay for such service, and that the people of the State are willing to pay for all needful work which public necessity demands, will not be seriously controverted. It would be an impeachment of their sense of justice to take any other view, and *71unless there is some other provision of the constitution which requires this work to be clone gratuitously or forbids compensation for it, it may be taken as conceded that the members of the board are entitled to it.
It is claimed that Sec. 24, Art. 5, of the constitution contains this prohibition. It is as follows: “ That the officers named in this article shall receive for their services a salary, to be fixed by law, which shall not be increased nor diminished during their official term, and they shall not, after the expiration of the terms of those in office at the adoption of this constitution, receive to their own use any fees, costs, perquisites of office or other compensation. All fees that may hereafter be payable by law for any service performed by any officer provided for in this article shall be paid in advance into the State treasury.” This section was manifestly designed to confine the compensation of the officers included in it among whom are the Governor, Attorney General, Secretary of State, Auditor and Treasurer, to the salaries which might by law be established for each respective officer, for all work done by him as such officer. They are not allowed to receive any fee for work done by' them as such officers, nor any other compensation for work done by them as such officers. This, I think, is the full scope of the section. If the Attorney General performs all the duties of his office to the full extent of the requirements of the law, and takes a fee as a lawyer for arguing before this court a case between two citizens, no interest of the State being involved, it would not be pretended that he might not rightfully do so, and that the inhibition contained in said section that he should not receive any fee or other compensation, would apply. My view is that the inhibition imposed to receiving any other compensation relates entirely to compensation for services rendered by the respective officers as such officers, in their respective offices. Under this view, unless it can be made to appear that the work for which compensation is claimed by *72relator was performed by him as Secretary of State, he is entitled to it.
Although the constitution creates a Board of Equalization and makes five members of the Executive Department component members of it, yet the duties to be performed, and the work to be done, are not enjoined upon them as officers, but as a board, and as such to assess, adjust and equalize the valuation of property, &e. ' It is neither the act of the Governor, Attorney General,- Secretary of State, Auditor or Treasurer, but the act ol! a board, the work of which is required to be signed by its president and attested by its secretary. Neither the Governor as governor, nor the Secretary of State as such, nor the Attorney General as such, could do this work. It is done by them as a board of assessors, equalizers and adjusters, and the constitution expressly declares that it shall be so done. A senator while acting under the law which required this board to be composed of all the senators of the State, .could not be said to be acting in the capacity of senator, but simply as a constituent member of another body, haviug no legislative duty or function to perform, his right to membership thereof being dependent on the fact of his being a senator, and when he exhibited his title or right to membership in such body his official character as senator was lost or merged in the new duties thus assumed, and in the new relations thus formed. His act could not be said to be the act of a senator, but the act of an assessor invested with power to swear witnesses, hear evidence and adjudicate any disputed question which might arise. Nor can it be said, with any propriety, that the Governor, in acting as a member of said board, was performing an executive duty, -or that the law officer of the State was acting as attorney General, or that the Secretary of State was acting in that capacity, or that the Treasurer was acting as such.
The report of the proceedings of the first Board of Equalization under our present constitution supports the *73view here presented. The first step taken by the five executive officers named, was to subscribe an oath “ that they would faithfully demean themselves in office as the State Board of Equalization, and that they would honestly and impartially assess, adjust and equalize the aggregate valuation of the property of each one of the railroads liable to taxation in the State.” Their work was certified to by C. II. Hardin, not as Governor, but as president of the Board. If then, the relator, while performing the service for which he claims compensation, was not performing it as Secretary of State, it follows that he is entitled to pay for it, if the words “ other compensation ” in section 24 relate only to work done by him as such officer. This I have attempted to show. It is provided, by statute, that the members of the Board of Equalization shall be entitled to the same compensation as members of the General Assembly, hence the amount of compensation is fixed by law.
Has there been an appropriation made applicable to its payment? Acts 1877, p. 12, Sec. 4, provides that there is hereby appropriated out of the Treasury for the purpose of paying the cost of assessing and collecting the revenue, the sum of $280,000. This fund, so appropriated, could be properly drawn upon for the payment of relator’s claim, as the revenues of the State are not in condition to be collected until the Board of Equalization complete'their work. The relator being entitled to the compensation claimed, and there being an appropriation of money to pay it, has, in my judgment, a right to a peremptory writ compelling the Auditor to audit his account and draw his warrant therefor.